Title: To George Washington from Robert Martin, 24 April 1789
From: Martin, Robert
To: Washington, George



Sir
Bechmans Tavern N. York April 24th 1789

I had the honor of being introduced to your acquaintance by Col. Hamilton in 79 at middlebrook. I then came from the W. Indies joined the Army and continued during the War. This is to request your Excellency to appoint me to some Office—Nothing, Except being reduced to the lowest ebb coud induce me to this—Col. Hamilton can inform you who I am. I have the Honor to be &c. &c. &c.

Robt Martin

